DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to an apparatus non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11: cancelled 
Claim 12: cancelled
Claim 13: cancelled
Claim 14: cancelled
Claim 15: cancelled
Claim 16: cancelled
Claim 17: cancelled
Claim 18: cancelled
Allowable Subject Matter
Claims 1, 4-8, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 19 require wherein the feedstock is a conductive material. Although Zeng [0016] describes the feedstock is a metal material, there would be no reason to combine the second conductor of Mark with Zeng if the feedstock was already a metal material. 
Zeng [0022]-[0025] describe how an extrusion 3D printer operates which includes using  induction to heat the feedstock material. Zeng describes an induction coil B which surrounds a crucible C in which a metal material M is melted into a liquid metal material L and ejected through the nozzle R. This is accomplished via powering the coil B which creates an eddy current that then heats up the metal material directly and melts it.  
	Mark [0134] and [0189] describes similar induction printing in which an inductive heating element heats a metallic material, such as a copper core, within a strand of polymer material to melt and extrude the polymer material and copper core. Mark [0246] describes an embodiment in which the copper core material can either be extruded or not extruded with the polymer material. 
	However, since Zeng describes a metal or a conductive material, the eddy currents generated by the coil heat up the conductive feedstock material directly. No additional conductive element or core is involved.  Even though Mark describes an additional core or second conductor, Mark uses primarily a polymer feed material that is non-conductive and does not disclose a conductive material surrounded by the powder material other than the copper. Therefore, if Zeng is used to teach the conductive material, there would be no need to further modify Zeng to include an additional conductor because the material heats up without the additional conductor. There would only be motivation to add the second conductor if the powder material was nonconductive, as described by Mark, in order to generate the eddy currents in the second conductor and heat a non-conductive material.
	Therefore, none of the references provide motivation for including both the second conductor is surrounded by the feedstock and the feedstock is a conductive material. Claims 1, 4-8, and 19 are allowed. 
Response to Arguments
Applicant’s arguments, filed 8/26/2022 have been fully considered and are persuasive.  The amendment has been entered and the  rejection of 6/24/2022 has been withdrawn. Claims 1, 4-8, and 19 have been allowed, claims 11-18 are cancelled as being drawn to a non-elected invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744